DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 16 is confusing in that it is unclear whether “the second support member” and “the one or more additional support members”, as recited in lines 9 and 10, are meant to be different from the second support member portion and the one or more additional support member portions as previously set forth in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8-10, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maestas (US-2005/0200143) in view of Baumann (US-4,965,695) and Fredrickson (US-5,799,996).
 	Maestas shows an elongated material handling tool comprising a handle (13), a support member (31) made up of two telescopically adjustable intermediate portions (35,37), a magnet (51), a magnet control (61,21), and batteries (17) wherein the support member (31) can be hollow to accommodate a coiled wire system (see paragraph [0040]).  The Maestas magnet (51) is not disclosed as an electropermanent magnet as is now called for in the above claims.
 	However, Baumann shows it old and well known to equip a lifting tool with electropermanent magnets (11) which normally apply a magnetic lifting force unless actuated with an electric impulse to remove the magnetic force and release the object being lifted.  The Baumann design provides an improvement over a traditional electromagnet in that a ferromagnetic load will continued to be gripped even during an instantaneous lack of electric power (see col. 1, lines 33-37).  Also, Baumann discloses that its arrangement can be used to lift both light and heavy loads (see col. 4, lines 7-11).
 	 Further, Fredrickson shows a tool handle assembly that can be assembled to a desired length by choosing one or more rigid intermediate portions (22,32,42) having different lengths.  Each of the intermediate portions include couplings (24,26,34,36,44,46) and can be attached to each other, to a proximal handle (62), or to an intermediate handle (78).
   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Maestas handling tool with electropermanent magnets and accompanying controls, as taught by the Baumann patent, as an alternative yet functionally equivalent means of gripping and releasing an object.  The resulting electropermanent magnet arrangement would more reliably remove the load when desired and more safely grip the load even when power is interrupted.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the telescopic handle portions of the modified Maestas device with individual, distinctly-sized rigid handle portions that can be used together or alone, as taught by Fredrickson, as an alternative yet functionally equivalent means of adjusting the handle length depending on the size of the user or the particular task at hand.  The resulting interchangeable intermediate support portions would more securely maintain the desired length in a fixed position during all operating conditions.
 	Regarding claims 8 and 9, the magnet is attached to the support shaft through a coupling that can be a ball joint (see last four lines of paragraph [0036] of the Maestas publication).


7. 	Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maestas in view of Baumann and Fredrickson as applied to claims 1, 5, 8-10, 12-15, and 18 above, and further in view of Gorginians (US-6,781,493).
 	The modified Maestas tool presented above would not contain at least two interchangeable magnets having different pulling forces as called for in claims 6 and 20.
	However, the Gorginians patent discloses a tool in which a particular magnet (26 or 30) can be selected based on the size, shape, arrangement, or number of articles to be retrieved.
	Accordingly, it would have been obvious to a person having ordinary skill in the art to provide the modified Maestas tool with at least two different magnets from which a user could select, as taught by Gorginians, in order to more efficiently grip and handle a particular article or group of articles.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 5, 6, 8-10, 12-15, 18, and 20 have been considered but are moot because the new ground of rejection relies on the Baumann reference (US-4,965,695) for teaching  the use of an electropermanent magnet for lifting a relatively lightweight article.  The Baumann patent was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
8. 	Claims 2-4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10. 	Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reference used in the current rejections (Maestas - US Publication 2005/0200143) is deemed to be the closest art of record.  However, since the Maestas tool is specifically designed for lifting small objects of approximately 5lbs. (see paragraph [0035]), equipping the Maestas tool with a magnet having a pulling force greater than or equal to 50 pounds would change the principle operation thereof.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/13/2022